NO. 12-22-00176-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

CARLA ENDERBY,                                           §        APPEAL FROM THE
APPELLANT

V.                                                       §        COUNTY COURT

RITA TENORIO,
APPELLEE                                                 §        WOOD COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
        Appellant, Carla Enderby, filed a pro se notice of appeal on June 24, 2022. That same
day, the Clerk of this Court notified Appellant that the notice of appeal failed to contain the
information specifically required by Texas Rule of Appellate Procedure 9.5 and Section
51.017(a) of the Texas Civil Practice and Remedies Code. 1 See TEX. R. APP. P. 9.5 (service); see
also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West Supp. 2019) (notice of appeal must
be served on each court reporter responsible for preparing reporter’s record). The notice warned
that, unless Appellant filed a proper notice of appeal on or before July 25, the appeal would be
referred to the Court for dismissal. This deadline expired without Appellant filing a compliant
notice of appeal or otherwise responding to this Court’s notice.
        Because Appellant failed, after notice, to comply with Rule 9.5 and Section 51.017(a),
the appeal is dismissed. See TEX. R. APP. P. 42.3(c) (on its own initiative after giving ten days’
notice to all parties, appellate court may dismiss appeal if appeal is subject to dismissal because

        1
           Pro se litigants are held to the same standards as licensed attorneys and must comply with all applicable
rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties represented by
counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3 (Tex. App.—
Tyler June 21, 2017, no pet.) (mem. op.).


                                                         1
appellant failed to comply with a requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified time).
Opinion delivered August 10, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 10, 2022


                                         NO. 12-22-00176-CV


                                         CARLA ENDERBY,
                                             Appellant
                                                V.
                                          RITA TENORIO,
                                             Appellee


                                    Appeal from the County Court
                              of Wood County, Texas (Tr.Ct.No. 7553)

       THIS CAUSE came to be heard on the appellate record; and the same being considered,
it is the opinion of this Court that this appeal should be dismissed.
       It is therefore ORDERED, ADJUDGED and DECREED by this Court that the appeal be,
and the same is, hereby dismissed; and that this decision be certified to the court below for
observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3